Citation Nr: 0831105	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  07-37 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
sensorineural hearing loss, to include the issue of whether 
an extraschedular rating is warranted.  


REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
August 1966 to September 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in June 2007 of a Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which granted service connection for bilateral 
sensorineural hearing loss and assigned a noncompensable 
rating.  In a statement of the case that issued in September 
2007, the RO also denied an extraschedular rating for the 
bilateral hearing loss.  

In July 2008, the veteran appeared at the RO and testified at 
a hearing before the undersigned Veterans Law Judge, who has 
been designated to make the final disposition of this 
proceeding for VA.  A transcript of that hearing is 
associated with the claims file.  

At the hearing, the veteran raised the issue of service 
connection for ear infections (otitis media).  This issue is 
referred to the RO for further appropriate consideration.  

The issue of an initial compensable rating to include 
consideration of an extraschedular rating for the bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center in Washington, DC.


FINDING OF FACT

The record contains medical evidence showing that effective 
from the date of service connection the veteran's bilateral 
sensorineural hearing loss was manifested by marked 
interference with employment.  




CONCLUSION OF LAW

The criteria for referral for consideration of an 
extraschedular rating for bilateral sensorineural hearing 
loss have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 3.321 (2007).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

With regard to the determination as to whether this case 
merits a referral for consideration of an extraschedular 
rating for the bilateral hearing loss, as the decision is 
favorable to the veteran no further action is required to 
comply with the VCAA.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is:  a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2007).

The veteran filed his application for disability compensation 
for bilateral hearing loss in May 2006.  The RO granted his 
claim of service connection in a June 2007 rating decision, 
assigning a noncompensable rating.  The veteran expressed his 
disagreement with the noncompensable rating, but in the 
statement of the case the RO confirmed the schedular rating 
and also found that there was no evidence to show that the 
hearing loss disability was unusually impairing, required 
frequent periods of hospitalization, or caused unusual 
interference with work (other than that contemplated within 
the schedular rating criteria) to warrant an extraschedular 
rating.  

In statements and testimony, the veteran maintains that his 
hearing loss disability warrants a compensable rating.  
Specifically, he asserted that he should be assigned a 25 
percent rating (in a November 2007 statement), a 20 percent 
rating (in a December 2007 statement), and a 40 percent 
rating (at the hearing).  He emphasized that his disability 
was the main reason for his premature retirement as a 
municipal court judge in December 2007, despite efforts to 
improve the acoustics in his courtroom with the installation 
of acoustic panels and despite his acquisition of hearing 
aids in June 2006.  He stated that his hearing loss impacted 
his ability to perform his duties as a judge because he was 
unable to hear, or misinterpreted, what was being spoken by 
witnesses, defendants, and attorneys in the courtroom.   

While the RO has determined that a higher rating under the 
pertinent diagnostic code is not available for the hearing 
loss, the record in this case does contain medical evidence 
to the effect that the veteran's service-connected bilateral 
hearing loss disability has had a significant debilitating 
effect on his long-time occupation as a municipal court 
judge.  The veteran has submitted statements from individuals 
with whom he worked on a daily basis, namely, his court 
reporter, court bailiff, a local prosecutor, and a defense 
attorney, as well as an earnings statement, purchase orders 
for acoustical panels to be installed in his courtroom, and 
his state retirement plan, to demonstrate that his service-
connected disability resulted in a demonstrable impediment in 
the performance of his job responsibilities, and led him to 
the decision to take an early retirement from the bench.  The 
Board finds that this evidence is sufficient to establish a 
marked interference with employment not adequately 
contemplated in the schedular criteria for rating hearing 
loss.  Thus, the Board finds that the criteria for referral 
for consideration of extraschedular ratings for bilateral 
sensorineural hearing loss have been met.  

Under the applicable regulation, an extraschedular rating may 
only be granted in the first instance by officials at the VA 
Central Office.  See 38 C.F.R. § 3.321(b)(1).  Those 
officials are the VA Under Secretary for Benefits and the 
Director of the VA Compensation and Pension Service.  Id.  
Indeed, the Court has held that the Board is precluded from 
assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996).  Rather, the correct course of action 
for the Board in cases where extraschedular evaluations are a 
consideration, such as this one, is to remand the matter for 
the proper procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).  Id.  


ORDER

The criteria for referral for consideration of an 
extraschedular rating for bilateral sensorineural hearing 
loss have been met; and to this extent, the appeal is 
granted.  




REMAND

In addition to referring this case for consideration of an 
extraschedular rating for bilateral sensorineural hearing 
loss, it appears through the testimony that the veteran's 
disability may have worsened since his last VA examination in 
May 2007.  In fact, he indicated that he had appointments 
scheduled with his personal physician and with VA's audiology 
clinic, both in August 2008.  He was not certain as to 
whether either of the visits would entail an audiological 
evaluation (hearing test).  The record does not contain a 
report from those appointments.  Given the foregoing, there 
is a need to verify the current severity of the hearing loss.  
38 C.F.R. § 3.327(a).

Accordingly, under the duty to assist, 38 C.F.R. § 
3.159(c)(4), and in light of the Board's decision above, the 
case is REMANDED for the following action:

1.  Obtain the VA medical records, 
including those from the Brecksville 
clinic, pertaining to the veteran's 
evaluation and  treatment of hearing loss 
beginning in August 2008.  

2.  After the above development, consider 
the following:  

(a) if the VA records (or any private 
medical reports submitted by the veteran) 
contain a recent report of an 
audiological examination that is adequate 
for rating purposes, adjudicate the claim 
for a compensable rating.  

(b) if the VA records (or private 
reports) do not contain a recent 
audiology examination or the audiology 
examination is not adequate for rating 
purposes, schedule the veteran for a VA 
audiology examination to determine the 
current level of hearing impairment.  The 
claims folder should be made available to 
the examiner for review.  Thereafter, 
adjudicate the claim.  

3.  After completing the above 
development, in accordance with 
appropriate procedures, the RO should 
refer this case to the Under Secretary for 
Benefits or the Director, Compensation and 
Pension Service, for consideration of an 
extraschedular rating for bilateral 
sensorineural hearing loss.  If the 
benefit remains denied, a Supplemental 
Statement of the Case must be provided to 
the veteran and his representative.  After 
the veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


______________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


